Citation Nr: 1341382	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left hand disability.

4.  Entitlement to service connection for right hand disability.

5.  Entitlement to service connection for otitis media and externa of the right ear (right ear disability).

6.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a December 2006 notice of disagreement (NOD) with this decision; specifically with regard to the issues of bilateral knee disability, bilateral ankle disability, radiculopathy of the right upper extremity; bilateral hand disability, bilateral elbow disability, bilateral ear otitis media and externa; bilateral great toe disability, a heart disability, acne, tinnitus, and bilateral hearing loss.  The issue of otitis media and externa of the left ear had not been addressed in the February 2006 rating decision.  It was considered and denied in an April 2007 rating decision.  The Veteran did not file a NOD with that rating decision and so the issue of otitis media and externa of the left ear is not on appeal.  In July 2007, the RO provided the Veteran with a statement of the case (SOC) for the issues appealed from the February 2006 rating decision.  The Veteran perfected his appeal with regards to these issues by submitting a timely VA Form 9 in August 2007.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is associated with the claims file.

In February 2010, the Board denied the Veteran's claim of service connection for bilateral ankle and bilateral elbow disabilities and remanded the remaining issues for further development.

In a March 2012 rating decision, the Veteran was awarded service connection for radiculopathy of the right upper extremity, acne, and ingrown toenails of the big toes (bilateral pes cavus was recharacterized as bilateral pes cavus with bilateral big toes' ingrown toenails).  This is a full grant with regard to those issue and therefore they are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran submitted a completed VA Form 21-4142 (Authorization and Consent To Release Information to the Department of Veterans Affairs) for private treatment records for Gateway Medical Association from January 2005 to April 2012.  On this form, the Veteran indicated that he was receiving treatment through this provider for the majority of his claimed disabilities still on appeal.  To date, those records have not been associated with the claims folder.

Since that time, the Veteran's representative has submitted digital records of a January 2012 cervical spine examination, a January 2012 right knee examination, and a March 2012 lumbar spine examination from Gateway Health Systems to the claims file.  While it is possible and even likely that Gateway Medical Association and Gateway Health Systems are the same entity, the records currently associated with the claims file do not span the entirety of the claimed treatment period.  Notably, the Veteran has reported more recent treatment than is reflected in the claims folder.  The submission of partial records from the Veteran does not negate VA's duty to assist the Veteran in procuring identified relevant private treatment records.  The record does not reflect any efforts on the part of VA to obtain the identified private treatment records for Gateway Medical Association from January 2005 to April 2012 and, therefore, a remand is necessary now so that these records can be obtained and associated with the claims file.

Additionally, the February 2012 addendum opinion regarding the etiology of the Veteran's left hand disability is confusingly written.  It is unclear whether the examiner mistakenly referenced the right hand in the rationale when he means to refer to the left hand or if he did intend to use the lack of in-service treatment for a right hand disability and lack of right hand abnormalities noted on radiologic imaging as rationale for a negative opinion on the etiology of the Veteran's claimed left hand disability.  The opinion as written does not provide an adequate rationale for its conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he complete and return an Authorization and Consent to Release Information form for any additional private treatment records, including the already identified records from Gateway Medical Association (his previous authorization for the release of these records has expired).

All records obtained pursuant to this request must be included in the claims file.  If these records cannot be obtained, the claims file should be clearly documented to that effect.

2.  Return the claims folder to the April 2010 VA examiner, the examiner who provided the February 2012 opinion, or another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.

The examiner is asked to provide an opinion regarding the etiology of the Veteran's left hand disability.  Specifically, the VA examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has a current left hand disability that had its onset in service or is otherwise the result of disease or injury during service.  If another VA examination is deemed necessary, one should be scheduled.  

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  After undertaking any additional development deemed appropriate, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

